Citation Nr: 1535792	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability.
 
2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  In April 2014, the Board remanded the case to obtain any pertinent VA medical records.  In a December 2014 decision, the Board denied the Veteran's application to reopen the previously denied claim.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, in a July 2015 Order, the Court remanded that Board decision for readjudication in accordance with the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An August 1983 rating decision denied service connection for a bilateral knee disability.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

2.  The evidence received since the August 1983 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for a bilateral knee disability, and raises a reasonable possibility of substantiating the claim.  
CONCLUSIONS OF LAW

1.  The August 1983 rating decision that denied service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by the Agency of Original Jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the newly presented evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a bilateral knee disability was originally denied in an August 1983 rating decision.  At that time, the Veteran claimed he injured his knees in service jumping from a helicopter.  With respect to the left knee, there was no evidence of current disability, an injury in service, or a link between any knee disability and service.  With respect to the right knee, while there was evidence of current disability, in the form of x-ray evidence of osteoarthritic changes, there was no evidence of an injury in service or a link between the current disability and service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

The pertinent evidence received since the August 1983 rating decision includes VA medical records showing that the Veteran has osteoarthritis of both knees and the Veteran's written and oral statements of injuring his knees in service jumping from a helicopter.  

With respect to the left knee, the VA medical records now show a current disability and the Veteran claims he injured the knee in service jumping from a helicopter.  Presuming the credibility of the evidence, that evidence suggests that the Veteran has a left knee disability that is related to active service.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a left knee disability must be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  To that extent only, the appeal is allowed.

With respect to the right knee, the parties to the joint motion essentially found that new and material evidence has been received to reopen the claim.  Accordingly, as new and material evidence has been received, the claim for service connection for a right knee disability must be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  To that extent only, the appeal is allowed.

Lastly, the parties to the joint motion also noted the Board's error during the March 2013 hearing of mischaracterizing the Veteran's application to reopen as a claim for service connection.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, because of the favorable decision on the application to reopen the claims, the Board finds that error is now moot.  The Board finds no prejudice to the Veteran in the hearing having addressed the issue of service connection as that is now the issue before the Board as the claims have been reopened.  


ORDER

New and material evidence having been received, the claim for service connection for a bilateral knee disability is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran claims he injured his knees in service jumping from a helicopter.  VA medical records show he has osteoarthritis of both knees.  As the record indicates that current knee disabilities may be related to service, he should be provided an examination to obtain an opinion on the matter.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the nature and likely etiology of a bilateral knee disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be performed.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a bilateral knee disability had its onset in active service or within one year thereafter, or is etiologically related to active service.  The examiner should consider the Veteran's report of disability onset while jumping from a helicopter during service, and his statements regarding symptoms since active service.  A complete rationale for all opinions should be provided.  

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


